Title: To Benjamin Franklin from Dumas, 29[–31] March 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 29[–31]e. Mars 1779
Ma Lettre d’hier vous expose la division qu’il y a dans le Corps des Nobles de cette Province: voici celle des villes.
Pour la derniere proposition du Stadhr. se sont déclarées les villes suivantes: Gouda, Brielle, Hoorn, Enkhuysen, Edam, Monnikendam, Medemblick, Purmerende.— Contre la Proposition: Dort, Harlem, Delft, Leide, Amsterdam, Rotterdam, Schiedam, Alcmar.— Les deux Villes de Gorcum & de Schoonhoven ont pris la chose ad referendum; & l’on croit qu’elles se rangeront du côté d’Amsterdam.— Les Députés de Rotterdam ont déclaré, non seulement au Stadhr., mais à l’Assemblée-même, que leurs Bourgeois commençoient à perdre patience, c’est-à-dire, qu’il y avoit des émeutes à craindre. Le Grand-Pensre., pour les tranquilliser, leur a dit Samedi dernier, que Mardi 30e. tout sera ajusté à leur gré. C’est ce que disent aussi certains Torys modérés. Notre Ami me l’a confirmé.


du 31e.
Enfin la derniere proposition du Stadhouder succomba hier à l’Assemblée provinciale d’Hollande, par une pluralité de 10 villes contre 7 à 8. Gouda & Gorcum se rangerent du côté d’Amsterdam. Schoonhoven se joignit aux 6 villes de la Nordhollande du côté du Stadhr. La Brielle biaisa. Le Corps des Nobles, partagé, ne pencha du côté du Stadhr. que pour autant qu’il en est le 9e. Membre. La résolution fut donc prise de convoyer incessamment tout ce qui n’est pas expressément déclaré contrebande par les Traités. On essaya de faire faire une protestation au Corps des Nobles contre cette résolution; mais comme il se trouvoit partagé également, il n’y eut pas moyen. Au défaut de cette protestation, qui ne peut plus avoir lieu, le Pce. fera faire aujourdhui par la noblesse une nouvelle proposition: démarche inutile, qui ne pourra rien changer à la resolution, ni à son exécution. Cette résolution de la province d’hollde. devra être communiquée aux Etats-Généraux: ainsi il se passera encore quelque temps avant qu’on ait la résolution générale des provinces: mais on n’a pas besoin de l’attendre pour convoyer les vaisseaux. Ce qui augmente l’embarras de la Cour c’est que de toute la pétition pour l’état de guerre pour cette année, les villes n’ont encore consenti qu’à la levée de l’impôt, au moyen du quel cet état de guerre des provinces sera entretenu, & nullement à l’application des deniers provenants de cet impot. Ainsi elles n’ont proprement pas encore consenti à la pétition de guerre pour l’an 1779.
Les Etats d’hollde. se separeront Samedi, pour se rassembler dans la quinzaine.
Je suis avec un grand respect, Monsieur Votre très humble & très obeissant servit.
D
Passy à Son Exc. M. Franklin

 
Addressed: à Son Excellence / Monsieur Franklin, Esqr. / Ministre plenip. des Etats-Unis / de l’Amerique / à Passy./.
Notation: Dumas la haie March. 29. 80
